Citation Nr: 1135406	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-18 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, Veteran's former representative (Tennessee Department of Veterans Affairs), and appellant's son-in-law



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran reportedly had active duty service from June 1956 to March 1959 and from November 1961 to February 1979.  He died in October 2005.  The appellant is advancing her appeal as the Veteran's widow.

The issue on appeal was most recently before the Board in December 2008.  The appellant appealed the Board's December 2008 denial to the United States Court of Appeals for Veterans Claims (Court).  By Memorandum Decision in December 2010, the Court set aside the December 2008 Board decision and remanded this matter.  Additional evidence was subsequently received with a written waiver of preliminary RO review were both received in August 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in October 2005, and the death certificate lists the immediate cause of death as cardio-pulmonary arrest due to metastatic renal cell cancer.  At the time of the veteran's death, service connection was in effect for bilateral hearing loss, type II diabetes mellitus, lumbosacral strain with degenerative disc disease, peptic ulcer with gastroesophageal reflux disease, tinnitus, and skin rash.

Various theories have been advanced in this case.  The appellant maintains that the Veteran had cardiovascular disease, which played a role in his death.  It is also argued that the Veteran's cause of death should be service connected due to herbicide exposure while stationed in Vietnam.  Although it is not disputed that renal cell cancer is not one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e) as presumed due to exposure to herbicides, a service connection claim based on direct causation is not precluded.  In this regard, additional medical evidence in support of this theory has been submitted in the form of a July 2011 letter from Greg Kane, M.D.  It is also maintained that the Veteran's service-connected disabilities contributed to his death.

The Court's memorandum decision addressed the need to consider whether VA was obligated under the facts of this case to obtain a medical opinion.  In light of theories being advanced and the additional evidence which has been received, the Board believes that further development is necessary. 
     
Since the appeal is being remanded for other reasons outlined above, it is appropriate to also direct that the RO furnish proper notice of the requirements of a claim for dependency and indemnity compensation (DIC) as outlined in Hupp v. Nicholson, 20 Vet. App. 1 (2006).  

Accordingly, the case is REMANDED for the following actions:
 
1.  The RO should furnish the appellant a corrective notice that includes an explanation as to the information or evidence needed to establish a claim for dependency and indemnity compensation (DIC), as outlined by the Court in Hupp v. Nicholson, 20 Vet. App. 1 (2006).  

2.  The RO should then arrange for an appropriate VA medical doctor to review the Veteran's claims file, to include service treatment records and post-service medical records.  After reviewing the claims file, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's renal disease was causally related to exposure to herbicide agents during his Vietnam service?

b)  Did the Veteran have ischemic heart disease?  

c)   Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's service-connected disabilities (bilateral hearing loss, type II diabetes mellitus, lumbosacral strain with degenerative disc disease, peptic ulcer with gastroesophageal reflux disease, tinnitus, and skin rash) and ischemic heart disease if shown, contributed  to the Veteran's death? 

A rationale should be provided for all opinions. The examiner should include discussion of the July 2011 opinion provided by Dr. Kane. 

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


